                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CENTRAL LABORERS’ PENSION, WELFARE
 AND ANNUITY FUNDS,

                Plaintiff,
                                                                 Case No. 19-cv-928-JPG
        v.

 GROUNDWORKS CONTRACTING, INC. and
 JASON RICHTER,

                Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the plaintiff’s motion to vacate the default

judgment (Doc. 17) entered December 10, 2019 (Doc. 18). Although the plaintiff sought default

judgment for a sum certain, it appears from the motion to vacate that it actually sought only an

order for an accounting at this time, which it claims is necessary to determine the full amount

due and owing to be reflected in the final judgment. Because the Court was mistaken as to

nature of the relief sought in the motion for judgment, the Court GRANTS the motion to vacate

(Doc. 18); pursuant to Federal Rule of Civil Procedure 60(b)(1), VACATES the order directing

entry of judgment (Doc. 16) and the default judgment (Doc. 17); and REINSTATES the

plaintiff’s motion for default judgment (Doc. 13).

       The Court further RESERVES RULING on the plaintiff’s motion for default judgment

(Doc. 13) pending the final determination of the total amount of delinquent contributions and

liquidated damages, at which time the Court will grant the motion and enter default judgment in

a sum certain pursuant to Rule 55(b). Such a determination requires an audit, as prayed for in the

plaintiff’s complaint. Therefore, the Court ORDERS the defendants to turn over the relevant

payroll records to the plaintiff on or before January 31, 2020, for the purposes of an audit to
determine the amount of delinquent contributions and liquidated damages. The Court further

ORDERS the plaintiff to file on or before March 27, 2020, a supplement to the motion for

default judgment setting forth the total amount of the award sought, along with sufficient

admissible evidence attached to support every element of the requested amount. The defendants

shall have ten days from the service of the supplement to respond. The Court further ORDERS

the plaintiff to mail a copy of this order and its forthcoming supplement to each of the defendants

at their last known address and to certify that such service has been accomplished.

IT IS SO ORDERED.
DATED: December 23, 2019


                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     DISTRICT JUDGE




                                                2
